      Case 20-03190-sgj Doc 162 Filed 05/06/21         Entered 05/06/21 15:46:32      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 6, 2021
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     In re:                                             §                Case No. 19-34054-SGJ-11
                                                        §
     HIGHLAND CAPITAL MANAGEMENT, LP,                   §
                                                        §                       Chapter 11
                                                        §
              Debtor.                                   §
                                                        §
     HIGHLAND CAPITAL MANAGEMENT, LP,                   §
                                                        §
                                                        §
              Plaintiff.                                §
                                                        §
     v.                                                 §
                                                        §         Adversary No.: 21-03190-SGJ-11
     JAMES D. DONDERO,                                  §
                                                        §
                                                        §
              Defendant.                                §


          ORDER DENYING MOTION FOR CONTINUANCE OF CONTEMPT HEARING

              The Court has considered the Motion for Continuance of Contempt Hearing [Adv. Dkt.


     ORDER DENYING MOTION FOR CONTINUANCE                                                    PAGE 1
Case 20-03190-sgj Doc 162 Filed 05/06/21           Entered 05/06/21 15:46:32   Page 2 of 2




126] (the “Motion”) filed by Defendant James Dondero (“Dondero”) with respect to the hearing

on Plaintiff’s Motion for an Order Requiring Mr. James Dondero to Show Cause Why He Should

Not Be Held in Civil Contempt for Violating the TRO (the “Contempt Motion”) that was set for

March 22, 2021 at 9:30 a.m. Upon consideration of the Motion, the Court finds that the Motion

should be denied. Accordingly, it is hereby ordered as follows:

       1. The Motion is DENIED.

                                    ###END OF ORDER###




ORDER DENYING MOTION FOR CONTINUANCE                                                  PAGE 2
